Title: From George Washington to Charles Carroll (of Carrollton), 21 July 1799
From: Washington, George
To: Carroll, Charles



Dear Sir
Mount Vernon July 21st 1799

Having received a printed letter myself, from the President & Directors of the Potomack Company dated the 2d instant the presumption is, that it is a circular Address to the Stockholders: and much indeed is it to be wished that all of them would attend in person, rather than by substitution.
Greatly is it to be regretted that an Undertaking productive of—or rather promising such immense advantages to the States of Virginia & Maryland particularly the latter; and of such pecuniary emoluments to the Proprietors; should be suffered to progress so limpingly, as this work has done for some years back.
If this Navigation was completed and it is susceptible of being so in a short time; and the Shenandoah opened which is a work neither difficult or expensive and will as certainly follow the other as Night follows day, being suspended only thereby, I wo[ul]d predict, without fear of having my judgment arraigned by the result, that it wd be found one of (if not) the most productive funds (with the least risk to the Stockholders) of any Legalised Institution in the United States.
I speak within bounds, when I give it as my decided opinion, that it cannot fall short of 50 prCt pr Ann. The best credence I can adduce of my thorough conviction of this fact, is, that if I had the means, and was anxious to provide for those who may step into my Shoes, when I go hence, I would not hesitate a moment to complete the work at my own expence receiving proportionate Tolls.
It might be as unjust as improper, to censure the conduct of the Directors, or any of them, but if the means can be obtained I shall

declare for having the residue of the Work executed by Contract (under the Inspection of the Directors)—fixing the sum, and stipulating the time to be employed thereon.
I propose to be at the Genl Meeting of the Co. at George Town the 5th of next month, & should be happy to find you there, being with much esteem Dear Sir—Your Most Obedt Hble Servt

Go: Washington

